Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141811                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  RONALD VOELKER, SHARLOTTE                                                                          Alton Thomas Davis,
  VOELKER, and SHYRA VOELKER,                                                                                           Justices
            Plaintiffs-Appellants,
  v                                                                SC: 141811
                                                                   COA: 291539
                                                                   Genesee CC: 08-088417-NO
  HOME OFFICE REALTY,
           Defendant,
  and

  PROVIDENCE MORTGAGE and LEN J.
  BURNS,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 16, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2010                   _________________________________________
           1213                                                               Clerk